Title: Thomas Jefferson to William Birch, 3 August 1812
From: Jefferson, Thomas
To: Birch, William


          Sir Monticello Aug. 3. 12.
          I recieved some days ago your favor of July 8. and with it the prints you were so kind as to address to me. for these be pleased to accept my thanks. they are an elegant specimen of mr Edwin’s talent in this line, and prove also that the design has well conformed to the original.
          I am very sensible of this mark of your attention, and of the kind expressions of your letter towards myself personally. be pleased to accept my best wishes and the assurance of my esteem & respect.
          
            Th:
            Jefferson
        